                                     Case 1:21-mj-00076-ZMF Document 7 Filed 01/28/21 Page 1 of 1

 AD 442 (Rev. 11/11) Arrest Warrant




                                                     UNITED STATES DISTRICT COURT
                                                                                    for the
                                                                          District of Columbia

                                 United States of America
                                            v.                                        )
                                                                                     )     Case: 1:21-mj-00076
                                 CHAD BARREn         JONES                           )     Assigned to: Judge Zia M. FaruQui
                                                                                     )     Assign Date: 1/15/2021
                                                                                     )     Description: COMPLAINT W/ARREST WARRANT
                                                                                     )
                                         Defendant


                                                                    ARREST WARRANT
To:           Any authorized law enforcement officer


              YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name of person to be arrested)                CHAD BARREn         JONES
who is accused of an offense or violation based on the following document filed with the court:

o      Indictment                     0 Superseding Indictment            0 Information            0 Superseding Information                ~ Complaint
o      Probation Violation Petition                    0 Supervised Release Violation Petition                o Violation    Notice      0 Order of the Court

This offense is briefly described as follows:
     18 U.S.C.        § 111 (a) and (b) - Assault on a Federal Officer
     18 U.S.C.        § 231 (a)(3)- Certain Acts During a Civil Disorder
     18 U.S.C.        § 1361 - Destruction of Government Property over $1,000
     18 U.S.C.        § 1512 (c)(2) - Obstruction of Justice
     18 U.S.C.        § 1752 (a)(1 )-(4) - Unlawful Entry on Restricted Building or Grounds
     40 U.S.C.        § 5104(e)(2)(D) and (F)- Violent Entry and Disorderly Conduct on Capitol Grounds
                                                                                                                          Zia M. Faruqui
                                                                                                                          2021.01.15 16:51 :36 -05'00'
Date: --------
          01/15/2021
                                                                                                              Issuing officer's signature

City and state:                    WASHINGTON, D.C.                                             Zia M. Faru
                                                                                                                Printed name and title


                                                                                Return

             This warrant wa! received on (date)
                            L..• ~; ~v il\ I! I              't.-y I rI IS I .Z.l         ' and the person was arrested on (date)

                                                                                                    a_Q
at   (city and state)


Date:     __,L,,--,-,u-,,--+-l     =-].,fl-_                                                                          kA        ~                 _
                                     I                                                                       Arresting#ke;'s sigTUltUre--zr--

                                                                                                5A     ~Q~             M..     ""clli.                    _
                                                                                                               Printed name and title         ~
